El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En cumplimiento de lo ordenado por este Tribunal en mayo 28 de 1945, en el caso de Carmen y María de la Cruz del Toro Rodríguez v. Tribunal de Contribuciones, 65 D.P.R. 63, el abogado Damián Monserrat, Jr., en su carácter de apo-derado' de las herederas de don Fernando del Toro Saldaña» trasmitió al Tesorero de Puerto Rico la notificación jurada del fallecimiento del causante, a los efectos de que se deter-minara el montante de la contribución de herencia que de-bían pag*ar las herederas. En la planilla rendida a nom-bre de éstas los bienes fueron valorados en la suma de $186,000. En febrero 5 de 1946 el Tesorero notificó a las herederas que la valoración por él practicada ascendía a $374,731.50 e impuso a cada una de las herederas una contri-bución de $18,650.72, más intereses a razón del 1 por ciento mensual desde mayo 7 de 1937 hasta la fecha de su pago. *440La suma reclamada por el Tesorero por concepto de intere-ses hasta el 28 de febrero de 1947 en que se verificó el pago, ascendió a $39,539.53.
No conformes con la liquidación de los intereses practi-cada por el Tesorero, las herederas apelaron para ante el Tribunal de Contribuciones, después de haber pagado las cantidades siguientes:
Importe total de la contribución_$37, 301. 44
Intereses desde mayo 7, 1937 a noviembre 21, 1941 al 1 por ciento mensual_ 20, 515. 80
Intereses desde diciembre 1941 a febrero 28, 1946 al 6 por ciento anual_ 9, 511. 88
La cantidad que quedó pendiente de pago, por no estar conformes las querellantes, asciende a $9,511.88, que repre-senta la diferencia entre el 12 por ciento anual que estable-cía el artículo 9 de lá Ley núm. 99 de 29 de agosto de 1925 (pág. 791), enmendada por la núm. 20 de abril 27 de 1933 (Leyes de 1932-33, pág. 233), y el 6 por ciento anual que fijó la sección 2 de la Ley núm. 20 de 21 de noviembre de 1941 ((2) pág. 65).
En marzo 24 de 1947 el Tribunal de Contribuciones dictó su resolución declarando con lugar la querella en todos sus extremos. No estuvo conforme el Tesorero e interpuso el presente recurso.
 Los cuatro señalamientos formulados por el Tesorero recurrente envuelven una sola cuestión: ¿Erró el Tribunal de Contribuciones al aplicar en la resolución de este caso las disposiciones de la Lev núm. 20 de 21 de noviembre de 1941, enmendatoria del artículo 9 de la Ley núm. 99 de 29 de agosto de 1925, enmendado por la Ley núm. 20 de 27 de abril de 1933, y al no aplicar esta última ley que era la que estaba en vigor a la fecha de la muerte del causante, ocurrida el 7 de noviembre de 1936?
El artículo 9 de la Ley núm. 99 de 1925, enmendado por la Ley núm. 20 de 1933, en lo que es pertinente disponía:
*441'‘Dichas contribuciones serán devengadas y pagaderas dentro 'del término de ciento ochenta dias después del fallecimiento del cau-sante .Si dichas contribuciones no se pagasen dentro del expresado término de ciento ochenta días, se cargarán y cobrarán intereses sobre ellas al tipo de 1 por ciento por cada mes o fracción 'de mes, y el colector u otro agente debidamente autorizado por el Tesorero, procederá, después de obtenido el consentimiento escrito del Tesorero, al cobro de las mismas, etc.” (Bastardillas nuestras.)
El citado artículo 9 quedó enmendado por la Ley núm. 20 de 21 de noviembre de 1941 en la forma siguiente:
‘‘Dichas contribuciones serán devengadas y pagaderas dentro del término de noventa días inmediatamente siguientes a la fecha en que él Tesorero notificare a los interesados la contribución correspon-diente a la herencia .... Si dichas contribuciones no se pagasen dentro del expresado término de noventa días, se cargarán cobra-rán intereses sobre ellas al tipo de 6 por ciento anual y el colector u otro agente debidamente autorizado por el Tesorero, procederá, después de obtenido el consentimiento escrito del Tesorero, al cobro de las mismas .” (Bastardillas nuestras.)
Comparando el artículo original con la enmienda se verá que de acuerdo con el primero la contribución de herencia debía ser pagada dentro de los 180 días siguientes a la fecha del fallecimiento del causante, con intereses al 12 por ciento anual en caso de demora en el pago; y que de acuerdo con la enmienda, el pago debe hacerse dentro de los 90 días siguientes a la fecha en que el Tesorero notifi-que a los interesados el importe de la contribución, con in-tereses al 6 por ciento anual en caso de demora en el pago.
Es cierto que la ley vigente en la fecha del fallecimiento del Sr. del Toro, era la núm. 99 de 1925, enmendada en 1933, que disponía que la contribución debía ser satisfecha “den-tro del término de ciento ochenta días después del falleci-miento del causante”, con intereses al 12 por ciento anual en caso de mora. Y ésa sin duda alguna sería la única ley aplicable de no haber ocurrido los hechos que motivaron el litigio terminado por nuestra decisión de mayo 28 de 1945, *44265 D.P.R. 63. Creemos conveniente hacer una síntesis de los hechos y antecedentes de dicho caso.
El Sr. del Toro falleció en Madrid el 7 de noviembre de 1936. En octubre 6 de 1937, la Corte de Distrito de Huma-cao nombró un administrador judicial de los bienes, por ha-berse alegado que el Sr. del Toro se encontraba ausente, ig-norándose -su paradero, y que no tenía representante legal en la Isla. El abogado Monserrat, nombrado por las here-deras para reclamar y tomar posesión de los bienes sujetos a la administración judicial, presentó al Tesorero la noti-ficación de defunción del causante, acompañada de una va-loración de los bienes ascendentes a $186,090 y de una “Cer-tificación en relación con la partida de defunción del cau-sante”, como prueba del fallecimiento de éste. El Tesorero practicó una retasación que ascendió a $374,009.59 e impuso a cada una de las herederas una contribución de $18,606.23, más intereses al 1 por ciento mensual desde mayo 1, 1937 hasta su pago. No estando conformes, las herederas pidie-ron a la Corte de Distrito de Humacao que ordenara al ad-ministrador judicial que apelara ante el Tribunal de Con-tribuciones, para lo cual hubiera sido necesario pagar la suma con .la cual estaban conformes las herederas, la que ascendía a $23,395. Alegaron las herederas que ellas no te-nían dinero en efectivo para poder hacer la consignación y que los únicos bienes con que podían contar estaban bajo la custodia de la Corte de Distrito. Se opuso el adminis-trador judicial por no haberse acreditado debidamente el fallecimiento del ausente, la Corte declaró sin lugar la so-licitud y las herederas quedaron imposibilitadas para poder apelar.
Al tener conocimiento de la solicitud de las herederas, el administrador judicial informó al Tesorero que los bienes hereditarios estaban “congelados” por orden del Secreta-rio del Tesoro Federal; que para poder radicar una decla-ración para el pago de la contribución de herencia es nece-*443sario estar en posesión de los bienes; y que el apode-rado no estaba facultado para hacer nna declaración de bie-nes qne no poseía, los cuales estaban m custodia legis y, ade-más, congelados. El apoderado de las herederas, conforme con lo expuesto por el administrador judicial, pidió al Te-sorero que dejase sin efecto todo lo actuado, a lo que se negó dicho funcionario, insistiendo en que las herederas de-bían pagar la contribución. A petición de las herederas, la corte de distrito decretó el cese de la adminstración y, en julio 6 de 1943, los bienes fueron entregados al administra-dor de las herederas. En agosto 3, 1943 el administrador radicó la notificación de defunción y pidió al Tesorero que fijase el importe de la contribución. Pocos días más tarde, el Tesorero devolvió los documentos al adminis-trador, informándole que la contribución ya había sido liquidada en junio 29 de 1942 a petición del licenciado Mon-serrat. Habiéndose negado el Tesorero a reconsiderar su decisión, acudieron las 'herederas en apelación ante el Tribunal de Contribuciones; y al ser declarada sin lugar la querella por ellas radicada, trajeron el caso ante esta Corte. Las cuestiones planteadas fueron resueltas en la forma si-guiente :
1. La notificación de defunción hecha por el licenciado Monserrat no era válida ni obligaba a las herederas, por-que no estando, éstas en posesión ni encargadas de la dis-posición y división de los bienes no estaban obligadas a ha-cer tal notificación. (Artículo 5, Ley núm. 99 de 29 de agosto de 1925, enmendado por la Ley núm. 136 de mayo 6 de 1939.) Estando el caudal hereditario in custodia legis, como bienes de un ausente, la obligación de notificar el fallecimiento re-cayó sobre el administrador judicial. Eué un error el sos-tener que la notificación hecha por Monserrat era legal-mente eficaz.
2. Estando los bienes in custodia legis, en poder de un administrador judicial como bienes de un ausente y no en *444poder de un albacea o administrador testamentario, ni los herederos ni el Tesorero podían, sin la previa autorización de la Corte, vender bienes y levantar los fondos necesarios para pagar la contribución de herencia. (Artículo 5 A, Ley núm. 99 de 1925, enmendado por Ley núm. 34 de 1935 ((2) pág. 421).)
3. La petición radicada ante el Tesorero en agosto 9 de 1943 por el administrador de los bienes, nombrado por las herederas, debió ser considerada como la única petición le-galmente sometida al Tesorero para la liquidación de la contribución de herencia.
4. El Tesorero, después de recibir la notificación que le enviara el administrador de las herederas, no cumplió con los requisitos del artículo 6 de la Ley de Contribuciones Sobre Herencias, enmendado por la Ley núm. 20 de 1941, según el cual el Tesorero estaba obligado a hacer “una justa y adecuada valoración” de los bienes hereditarios y a no-tificar al administrador el resultado de la tasación y el im-porte de la contribución. El propósito • del Tesorero al así actuar fué el de privar a las herederas de su derecho de ape-lación por haber transcurrido el término legal.
5. El Tesorero debió recibir y considerar la solicitud ra-dicada en agosto 9 de 1943, por el administrador de las he-rederas, como una solicitud original y' proceder a la valo-ración de los bienes y a la imposición de la contribución, dando así una oportunidad a las herederas para apelar ante el Tribunal de Contribuciones de la resolución administra-tiva del Tesorero, habida cuenta de que de conformidad con la sección 4 de la Ley núm. 169 de 1943 (pág. 601) la juris-dicción de dicho Tribunal no puede ser invocada “hasta que sobre el asunto en discusión haya recaído la correspondiente resolución administrativa por parte del Tesorero de Puerto Pico, de acuerdo con la Ley”. No existiendo una resolución administrativa del Tesorero, las herederas no tenían dere-cho a apelar y por consiguiente la querella por ellas for-*445mulada lo fué prematuramente. El caso fué devuelto al Tribunal de Contribuciones con instrucciones para- desesti-mar la querella por falta de jurisdicción, sin perjuicio de los derechos que pudieran tener las herederas a renovar su petición ante el Tesorero, para ía valoración de los bienes y la determinación del importe de la contribución, y para apelar si no estuvieren conformes con la resolución admi-nistrativa • dictada por el Tesorero.
Procederemos ahora a resolver la cuestión en controver-sia. Es cierto que la ley vigente en la fecha del falleci-miento del causante era la núm. 99 de 29 de agosto de 1925, enmendada por la núm. 20 de 27 de abril de 1933, artículo 9, supra, pero también es cierto que el único cómputo válido de la contribución a ser pagada en el presente caso no le fué notificado a las herederas hasta el 5 de febrero de 1946. Hasta ese momento las herederas no estuvieron én condicio-nes de saber el montante de la contribución que debían pa-gar.. El Tesorero no podía autorizar que se procediera al cobro de las contribuciones después de vencido el plazo de los 180 días siguientes al fallecimiento del causante, por-que no fué hasta el 5 de febrero de 1946 que se le notificó a las contribuyentes la valoración hecha por el Tesorero. Eué desde esa fecha que las contribuyentes estuvieron en condi-ciones de poder acudir a los tribunales en solicitud de revi-sión de la resolución administrativa del Tesorero. El ar-tículo 7 de la misma Ley núm. 99 de 1925, enmendado por la Ley núm. 72 de 1936 ((1) pág. 371), disponía que “dentro de los treinta días después de haberse ultimado la valora-ción y cómputo de la contribución podrá cualquier persona o beneficiario a quien ésta afecte apelar contra dicha valua-ción y cómputo de la contribución a la Junta de Revisión e Igualamiento”. En febrero 5 de 1946, -fecha en que por primera vez se notificó a las herederas la valoración y cóm-puto practicados por el Tesorero, la' ley que regía era el ar-*446ticulo 7 de la Ley núm. 99 de 1925, en la forma en que quedó enmendado por la Ley núm. 20 de 21 de noviembre de 1941, supra, el cual dispone:
“Artículo 7. — Cuando una persona afectada por la valuación o el cómputo antes referidos no. estuviere conforme con cualesquiera de ellos, o cuando por cualquier motivo creyere que no debe pagar total o parcialmente la contribución de herencia que a base de tales valuación y cómputo le notificare el Tesorero, y deseare apelar para ante el Tribunal de Apelación de Contribuciones, dentro de los no-venta días siguientes a la fecha en que el Tesorero le notificare la contribución deberá pagar la parte de ésta con la cual estuviere conforme, y dentro de los treinta días siguientes a dicho pago deberá radicar su apelación contra la parte con la cual no estuviere con-forme, por medio de la querella dispuesta por la ley creando dicho Tribunal de Apelación de Contribuciones, Disponiéndose, que éste no adquirirá jurisdicción a menos que (1) el pago de la contribución no impugnada se hubiere realizado dentro del plazo de noventa días antes expresado y (2) el recibo de dicho pago o su copia certificada se hiciere formar parte de la querella. ’ ’
Ta liemos visto que el artículo 9 de la misma Ley, según fué enmendado en 1941, supra, dispone que las contribucio-nes deberán ser pagadas “dentro del término de noventa días inmediatamente siguiente a la fecha en que el Tesorero notificare a los interesados la contribución correspondiente a la herencia”.
Las herederas' estuvieron conformes en pagar y paga-ron intereses sobre el montante de la contribución, al 12 por ciento anual, desde la fecha del fallecimiento del causante hasta el 21 de noviembre de 1941, fecha en que comenzó a regir la ley que redujo los intereses a 6 por ciento anual. Desde esa fecha hasta la del pago, las contribuyentes paga-ron los intereses al tipo de 6 por ciento anual. Alegan las contribuyentes interventoras que ellas han cumplido lo pre-ceptuado por la ley y que el recurso incoado por el Teso-rero debe ser desestimado. A nuestro juicio les asiste la razón.
*447Las herederas no son responsables en manera alguna de la dilación habida en el pago de la contribución como con-secuencia de la administración judicial de los bienes y de la congelación de los bienes hereditarios durante la emer-gencia de la Segunda Guerra Mundial, No obstante estar libres de responsabilidad, las herederas han pagado intere-ses al 12 por ciento anual desde la fecha de la muerte del causante hasta la fecha en que por disposición legal se re-dujo el interés al 6 por ciento anual. Durante todo ese pe-ríodo — noviembre 7, 1936 a noviembre 21 de 1941, cinco años y catorce días — los bienes hereditarios estuvieron bajo la custodia de un administrador judicial y congelados por or-den del Gobierno Federal.
Tan pronto como terminó la administración judicial y los bienes fueron entregados a las herederas, éstas, en agosto 3 de 1943 — estando ya en vigor la Ley núm. 20 de 21 de no-viembre de 1941 — enviaron al Tesorero la notificación de de-función y solicitaron lá valoración de los bienes y el cóm-puto de la contribución. El Tesorero, insistiendo en su error de que la notificación hecha por el Lie. Monserrat era válida, se negó a aceptar la notificación y a practicar la valoración y el cómputo, tratando al así proceder de privar a las con-tribuyentes de su derecho a recurrir para ante el Tribunal de Contribuciones. Fué necesario que este Tribunal devol-viese el caso al Tribunal de Contribuciones para proteger los derechos que pudieran tener las herederas. Si el Teso-rero hubiese aceptado la notificación que le fué hecha en agosto 3 de 1943 y hubiese practicado la valoración y el cómputo dentro del término legal, las herederas hubieran podido pagar entonces el importe total de la contribución, sin tener que pagar interés de clase alguno por el período desde agosto 3 de 1943 a febrero 28 de 1946, fecha en que las herederas pudieron por fin pagar la contribución. EL Tesorero no puede aprovecharse ni de la dilación motivada por la administración judicial ni por la congelación de los *448bienes hereditarios, y mucho menos de su propio error, para privar a las herederas de los beneficios de la ley vigente en la fecha en qne a las herederas les fué legalmente posible cumplir con la ley.
Si las herederas interventoras estaban o no obligadas a pagar las sumas que pagaron por concepto de intereses o si tienen o no derecho a reclamar la devolución total o par-cial de las sumas pagadas, son cuestiones que no debemos considerar por no haber sido planteadas por las interven-toras ni resueltas por el tribunal inferior.

La resolución recurrida será confirmada.